John I. Purtle, Justice, dissenting. The City of Conway never even attempted to take anything but an easement on the 20 feet of land immediately adjacent to the 301 foot level. The easement obtained was only for the purpose of protecting the city’s water supply. The impoundment is no longer used by the city because they have a new and better source. This 20 foot strip was never inundated by the City or used for anything except control of the lake. The original complaint alleged the purpose of taking was to “take and inundate” the described lands. The order of taking never purported to take a fee simple. It has been long settled that eminent domain takings are limited to no greater interest than is absolutely necessary to meet the public needs. Young v. Gurdon, 169 Ark. 399, 275 S.W. 890 (1925). All the city ever needed was a place to store water and it no longer needs the land. At least the 20 foot strip should revert to the original owners or their heirs or devisees.